Name: Commission Regulation (EC) No 1325/94 of 8 June 1994 amending Regulation (EEC) No 2164/92 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: processed agricultural produce;  regions of EU Member States;  trade
 Date Published: nan

 9. 6. 94 No L 144/9Official Journal of the European Communities COMMISSION REGULATION (EC) No 1325/94 of 8 June 1994 amending Regulation (EEC) No 2164/92 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regards to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 1695/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products to the Canary Islands ; Whereas Commission Regulation (EEC) No 2164/92 of 30 July 1992 laying down detailed rules for the applica ­ tion of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance (5), as last amended by Regulation (EC) No 3450/93 (6), establishes the forecast supply balance in milk products for the Canary Islands ; whereas Article 2 of Regulation (EEC) No 1601 /92 provides for a revision of this forecast supply balance during the marketing year as the needs of the region in question involve ; whereas, aa a result of the experience gained and to meet the Canary Islands' immediate needs in milk and milkpowder it is necessary to increase the quantities laid down in the forecast supply balance for the current marketing year whereas Annex I to Regulation (EEC) No 2164/92 must accordingly be amended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2164/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . 2) OJ No L 180, 23 . 7. 1993, p. 26. (3) OJ No L 179, 1 . 7 . 1992, p. 1 . 0 OJ No L 238 , 23 . 9 . 1993, p. 24. 0 OJ No L 217, 31 . 7. 1992, p . 17. 6 OJ No L 316, 17 . 12. 1993, p . 4. 9 . 6. 94No L 144/ 10 Official Journal of the European Communities ANNEX ANNEX I Supply balance (or the Canary Islands relating to milk products for the period 1 July 1993 to 30 June 1994 (tonnes) CN code Description Amount 0401 Milk and cream, not concentrated nor containing added sugar or other 89 000 sweetening matter 0402 Milk and cream, concentrated or containing added sugar or other 24 400 sweetening matter 0405 Butter 3 500 Cheese 0406 0406 30 0406 90 23 0406 90 25 0406 90 27 0406 90 76 0406 90 78 0406 90 79 0406 90 81 0406 90 86 0406 90 87 0406 90 88 1901 90 90 2106 90 91 13 000 7 000 800' Milk-based preparations containing no fat Milk-based preparations for infants, containing no milk fats, etc .